
	
		I
		111th CONGRESS
		1st Session
		H. R. 3676
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Broun of Georgia
			 (for himself, Mr. Miller of Florida,
			 Mr. Marchant,
			 Mr. Neugebauer,
			 Mr. Fleming,
			 Mr. Kingston,
			 Mr. Akin, Mr. Wamp, Mr.
			 Gohmert, Mr. Gingrey of
			 Georgia, Mr. Deal of
			 Georgia, Mr. Bishop of
			 Utah, Mr. Tiahrt,
			 Mr. Manzullo,
			 Mr. Lamborn,
			 Mrs. Bachmann,
			 Mr. Chaffetz,
			 Mr. Luetkemeyer,
			 Mr. Franks of Arizona,
			 Mr. Bilbray,
			 Mr. Pitts, and
			 Mr. Bartlett) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 to make permanent the E-Verify program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Methods to Promote Regular
			 Occurrences of the Verification of Employability Status Act of
			 2009.
		2.Making the
			 E–Verify program permanent
			(a)PermanenceSection 401(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 8 U.S.C. 1324a note) is amended—
				(1)in the subsection
			 heading, by striking ;
			 Termination; and
				(2)by striking the
			 second sentence and inserting the following: The programs provided for
			 under this subtitle shall not have a termination date..
				(b)Pilot Program
			 ReferencesSection 401(d)(1)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is amended—
				(1)in the paragraph
			 heading by striking Pilot
			 program and inserting Program; and
				(2)by striking
			 3 pilot.
				3.Verification of
			 current and newly hired employees; protection from liability for employers
			 verifying employees; informational postersSection 403 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 8 U.S.C. 1324a note) is amended—
			(1)in subsection
			 (a)(3)(A), by adding at the end the following: The person or other
			 entity may wait for confirmation of the individual’s identity and work
			 eligibility before beginning to pay or train the individual.;
			(2)in subsection
			 (a)(3), by adding at the end the following:
				
					(C)Current
				EmployeesNot later than 14
				business days after beginning to participate in the program, a person or other
				entity may use the program to verify the employment authorization of an
				employee hired prior to the participation in the program only if the person or
				other entity verifies the employment authorization of every employee hired
				prior to the participation in the
				program.
					;
				
			(3)in subsection
			 (a)(4)(B)(iii), by inserting after until a nonconfirmation becomes
			 final the following: and the individual exhausts any
			 administrative or judicial review if the individual initiates such
			 review.;
			(4)in subsection (d),
			 by striking through the confirmation system. and inserting the
			 following:
				
					through
				the confirmation system if—(1)such action
				occurred due to an error in the program that was unknown to the employer at the
				time of such action; and
					(2)the person or other entity terminates the
				employment of the individual upon being informed of the
				error.
					;
				and
			(5)by adding at the
			 end the following:
				
					(e)Use of
				Fraudulent Documentation and Sanctions
						(1)Fraudulent
				documentationEach instance
				of a person or other entity participating in the program who employs an
				unauthorized individual after providing or accepting documentation the person
				or entity knows to be fraudulent shall—
							(A)be treated as a violation of section
				274A(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324A(a)(1)(B))
				with respect to each offense; and
							(B)create a rebuttable presumption that the
				employer has violated section 274A(a)(1)(A) of the Immigration and Nationality
				Act (8 U.S.C. 1324A(a)(1)(A)).
							(2)SanctionsNotwithstanding the amounts specified in
				section 274A(e)(5) of the Immigration and Nationality Act (8 U.S.C.
				1324A(e)(5)), the applicable civil monetary penalty for a violation under this
				subsection shall require the person or entity to pay a civil penalty in an
				amount of not less than $200 and not more than $2,000 for each individual with
				respect to whom such violation occurred.
						(f)Informational
				PostersIn the case where the Secretary of Homeland Security
				requires under this subtitle a person or other entity to display an
				informational poster, such poster shall be written only in English. The
				Secretary shall allow a person or other entity with less than 25 employees to
				meet any informational poster requirement by giving its employees a pamphlet
				meeting the same requirements and containing the same information as the
				poster.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of the enactment of this
			 Act.
		
